DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.



Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered.  Applicant asserts: 
In Olsson, because the backup MME is determined according to the IMSI of the UE, the backup MME in list 2 corresponds to that particular UE, i.e., the backup MME in list 2 does not correspond to a group of UEs. . . Olsson fails to disclose a terminal group as recited in claim 1, and is silent on a first group identifier of the terminal group in claim 1.
Examiner respectfully disagrees and very kindly points out that OLSSON clearly discloses  receiving, by a communication device (See OLSSON Fig. 6: SGW) from a first mobility management entity (See OLSSON Fig. 3: MME3), a first indication   (See OLSSON Fig. 6, Step 018) (See OLSSON Fig. 6, 018 [0074]: informs the SGW of the appointed back-up MME--MME_BCKP(UE)--by means of before a failure occurs in the first mobility management entity,  (See OLSSON Fig. 6 step 018 occurs before MME_3 CRASH as disclosed in Fig. 7) wherein the first indication indicates that when the failure occurs in the first mobility management entity, a first terminal (See OLSSON Fig. 4: UE3 in list 4 or Fig. 3: UE3 in list 2) in a terminal group (See OLSSON Fig. 3: UE3 and UE4 in list 2) identified by a first group identifier (See OLSSON Fig. 4: MME3 in list 4 or Fig. 3: MME3 in list 2) is served by a second mobility management entity (See OLSSON: Fig. 4: MME1 in list 4 and Fig. 3: MME1. [0057] The subgroup of available back-up MMEs), and (See OLSSON Fig. 6, 018 [0074]: informs the SGW of the appointed back-up MME--MME_BCKP(UE)--by means of create session request message 018) NOTE: Also See [0013], [0048], [0056], [0084], [0103] for additional support.
Examiner very kindly points out that backup MME being determined according to the IMSI of the UE does not have any relevancy to the claim language.  
In Olsson, see figure 7 and paragraph 79, the SGW determines that the MME3 is not available by transmitting echo request 028 but receiving no echo response from MME3. Then, in paragraph 80, the SGW selects MME1 holding a duplicated context as an alternative MME. However, in claim 1, the access device determines, by receiving a first indication before a failure occurs in the first mobility management entity, the second mobility management entity is the alternative mobility management entity for a first terminal in a terminal group corresponding to a first group identifier. Thus, Olsson fails to disclose the feature a) in claim 1. 
Examiner respectfully disagrees and very kindly points out that OLSSON 
Examiner very kindly points out that back up MME is not selected based on observing whether a certain MME holds a duplicated context or not.  As mentioned above, the back up MME is selected based on the notification (See above).
Examiner very kindly points out OLSSON [0080] discloses “select an alternative MME holding a duplicate context, which according to the internal list in the SGW is MME_1”
Olsson fails to disclose the feature b) in claim 1.
Applicant’s arguments re feature b) in Claim 1 have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.
Fourth, as mentioned above (see paragraph 82 of Olsson), after receiving downlink data for UE_3, the SGW selects the appointed MME1 for the UE_3 according to the UE_3 information and the list 2 in the SGW. Since Olsson fails to disclose that the SGW obtains a first group identifier, thus, the SGW is silent on sending the downlink data to the appointed MME according to the first group identifier used to identify a terminal group. However, in claim 1, the access device sends the message related to the first terminal to the second mobility management entity based on the first group identifier when the failure occurs in the first mobility management entity.  Thus, Olsson fails to disclose the feature c) in claim 1.
Examiner respectfully disagrees and very kindly points out that OLSSON clearly discloses sending, by the communications device, the message related to the first terminal to the second mobility management entity (See OLSSON Fig. 7: MME 1) based on the first group identifier (See OLSSON Fig. 3, [0064]: the back-up MME in case the registered MME is not available, according to the list 2 held in the SGW.  NOTE: UE 3 registered at MME 3 discloses MME 1 as a back-up MME.  NOTE: Also See [0083]) when the failure occurs in the first mobility management entity (See OLSSON Fig. 7.  Note “CRASH” in Fig. 7), (See OLSSON Fig. 7, 046 [0082] new information items transferred from SGW to MME in DDN (IMSI) concern the identity of the backup MME and the identity of the MME where the UE was registered at the time of failure. [0087]: data is delivered to UE_3 on the user plane, 046) NOTE: As mentioned above, the SGW selects appointed MME_1 for downlink data. NOTE: Also See OLSSON Fig. 7, Step 036. [0064] In step 513, the SGW transmits a message or information, such as a downlink data notification message 036, c.f.  FIG. 7) NOTE: Also See Fig. 5, step 513 [0036] and Fig. 7, step 036 [0082][0083]. 
Examiner very kindly points out that “obtaining” step has been deleted from Applicant’s amendment filed on 03/02/2021. 
As is the case with Olsson, Eswara fails to disclose or suggest the access device performing features a), b) and c) in claim 1. As such, Applicant respectfully submits that the proposed combination of Olsson and Eswara does not render obvious claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the argument above do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 1, 2, 7, 8, 10, 11, 17, 18, 22, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over OLSSON (US 20130188555 A1) in view of Qian (US 9608860 B1) and CHO (US 20180249479 A1)

Re: Claim 1
OLSSON discloses a communication method, comprising: 
 receiving, by a communication device (See OLSSON Fig. 6: SGW) from a first mobility management entity (See OLSSON Fig. 3: MME3), a first indication   (See OLSSON Fig. 6, Step 018)
(See OLSSON Fig. 6, 018 [0074]: informs the SGW of the appointed back-up MME--MME_BCKP(UE)--by means of create session request message 018)
NOTE: Also See [0033] and [0056]
before a failure occurs in the first mobility management entity, 
(See OLSSON Fig. 6 step 018 occurs before MME_3 CRASH as disclosed in Fig. 7)
wherein the first indication indicates that when the failure occurs in the first mobility management entity, a first terminal (See OLSSON Fig. 4: UE3 in list 4 or Fig. 3: UE3 in list 2) in a terminal group (See OLSSON Fig. 3: UE3 and UE4 in list 2) corresponding to a first group identifier (See OLSSON Fig. 4: MME3 in list 4 or Fig. 3: MME3 in list 2) is served by a second mobility management entity (See OLSSON: Fig. 4: MME1 in list 4 or Fig. 3: MME1. [0057] The subgroup of available back-up MMEs), and 
(See OLSSON Fig. 6, 018 [0074]: informs the SGW of the appointed back-up MME--MME_BCKP(UE)--by means of create session request message 018)
NOTE: Also See [0013], [0048], [0056], [0084], [0103] for additional support.
wherein a context of the first terminal exists in the second mobility management entity; 
(See OLSSON Fig. 6, 022 [0076] MME_3 moreover, transmits the duplicate context, DPL_CTXT_UE3, to the appointed back-up MME, which according to function F is found to be MME_1 for the given UE, UE_3, message 022)
NOTE: Also See Fig. 6: Step 025, Fig. 3: [0041], and Fig. 7, Step 025 [0077], Fig. 7, Step 036. [0036]
receiving, by a communication device, a message related to the first terminal; 
(See OLSSON Fig. 7, 034 [0082] When receiving downlink data for UE_3, 034, the SGW is ready to select appointed MME_1)
sending, by the communications device, the message related to the first terminal to the second mobility management entity (See OLSSON Fig. 7: MME 1) based on the first group identifier (See OLSSON Fig. 3, [0064]: the back-up MME in case the registered MME is not available, according to the list 2 held in the SGW.  NOTE: UE 3 registered at MME 3 discloses MME 1 as a back-up MME.  NOTE: Also See [0083]) when the failure occurs in the first mobility management entity (See OLSSON Fig. 7.  Note “CRASH” in Fig. 7),
(See OLSSON Fig. 7, 046 [0082] new information items transferred from SGW to MME in DDN (IMSI) concern the identity of the backup MME and the identity of the MME where the UE was registered at the time of failure. [0087]: data is delivered to UE_3 on the user plane, 046)
NOTE: As mentioned above, the SGW selects appointed MME_1 for downlink data. 
NOTE: Also See OLSSON Fig. 7, Step 036. [0064] In step 513, the SGW transmits a message or information, such as a downlink data notification message 036, c.f.  FIG. 7)
NOTE: Also See Fig. 5, step 513 [0036] and Fig. 7, step 036 [0082][0083]. 
receiving, by the second mobility management entity, the message related to the first terminal.  
See OLSSON Fig. 7, 046 [0087]: data is delivered to UE_3 on the user plane, 046. [0088]: the sending SGSN/MME node ensures that there is a node that is prepared to receiving the user plane downlink data.
NOTE: As mentioned above, the SGW selects appointed MME_1 for downlink data.
NOTE: Also See OLSSON Fig. 7, Step 036. [0064] In step 513, the SGW transmits a message or information, such as a downlink data notification message 036, c.f.  FIG. 7)

OLSSON does not appear to explicitly disclose by an access device
In a similar endeavor, Qian discloses 
receiving, by an access device (See Qian Figs. 4 and 5, eNodeBs), a first indication after a failure occurs in the first mobility management entity (See Qian Fig. 5: MME 1), wherein the first indication indicates that when the failure occurs in the first mobility management entity, a first terminal in a terminal group (See Qian Abstract: Multiple MME codes per MME can be used to partition the subscribers for backup.  NOTE: Also See Fig. 4 and Col. 4, lines 42-45: (24): one of the MME codes it is assigned to and creates a GUTI for the user using the MME code)  identified by a first group identifier (See Qian Fig. 4, Col. 3, lines 43-45: (16) each MME is assigned three MME codes) is served by a second mobility management entity, and (See Qian Figs. 4 and 5: 502, Col. 6, lines 47-49: (34) MME2 updates the MME configuration to assume responsibility of MME code 12. . .)
(See Qian Figs. 4 and 5, 502. Col. 5, lines 22-29:(30) Upon the failure of one MME (MME1), the other MME nodes in the pool (MME2, MME3, MME4) take over part of the failed MME based on the MME code . . . The MME nodes therefore inform the peer network nodes of the takeover.  The first type of nodes to notify is the eNodeBs in the eNodeB set 101) 
NOTE: Also See Abstract.
wherein a context of the first terminal exists in the second mobility management entity; 
See Qian Col. 5, lines 24-27: (30) The synchronization procedure done during steady state as illustrated in FIG. 3 ensures that the subscriber information is ready on the backup MME nodes)
receiving, by the access device, a message related to the first terminal,
(See Qian Fig. 4, Col. 5, lines 32-34: (30) After that point, the eNodeBs will route the messages for the impacted subscribers to the backup MME nodes)
 sending, by the access device, [[a]]the message to the second mobility management entity when the failure occurs in the first mobility management entity; and receiving, by the second mobility management entity, the message
(See Qian Fig. 4, Col. 5, lines 32-34: (30) After that point, the eNodeBs will route the messages for the impacted subscribers to the backup MME nodes)
Note, OLSSON and Qian are analogous art because both are directed to method of using backup MME in case of failure in MME being accessed (See OLSSON Abstract and Qian Abstract) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLSSON invention by employing the teaching as taught by Qian to provide eNB to perform the function mentioned above.  The motivation for the combination is given by Qian which improves flexibility in implementation design.

OLSSON in view of Qian does not appear to explicitly disclose wherein the message comprises the first group identifier of the terminal group to which the first terminal belongs;
In a similar endeavor, CHO discloses receiving, by the access device (See CHO Fig. 15a: eNB), a message related to the first terminal, wherein the message comprises the first group identifier of the terminal group to which the first terminal belongs;
 (See CHO Fig. 15a, S15050. [0241] The terminal transmits a transmission message . . . to the base station [0243] The transmission message may include a UE ID IE [0244]: The UE ID IE field may include an MME identifier)
Note, OLSSON in view of Qian and CHO are analogous art because both are directed to method of using backup MME in case of failure in MME being accessed (See OLSSON Abstract and CHO [0230]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLSSON in view of Qian invention by employing the teaching as taught by CHO to provide the said limitation.  The motivation for the combination is given by CHO which reduces network load by piggy backing MME identifier within a message. 

Re: Claims 2, 18, 29, and 32
OLSSON in view of Qian and CHO discloses wherein the first group identifier is a serving group identifier configured in the first mobility management entity (See OLSSON Fig. 3: MME_3) and 
(See OLSSON Fig. 4: list 4 and Fig. 3: list 2. [0044]: the SGW holds a list 2 for a given MME pool, which list comprises information regarding in which particular MMEs given registered UE contexts can be found)
NOTE: See OLSSON Fig. 4: list 4 and Fig. 3: list 2. [0046]: by example, UE_3 is registered with MME_3 and the duplicate context is stored with MME_1)
a backup group identifier configured in the second mobility management entity.  (See OLSSON Fig. 3: MME_1)
(See OLSSON Fig. 4: list 4 and Fig. 3: list 2. [0044]: the SGW holds a list 2 for a given MME pool, which list comprises information regarding . . . in which MMEs, i.e. back-up MMEs, duplicate UE contexts can found)
 See OLSSON Fig. 4: list 4 and Fig. 3: list 2. [0046]: by example, UE_3 is registered with MME_3 and the duplicate context is stored with MME_1)

Re: Claim 7
OLSSON in view of Qian and CHO discloses  wherein the first group identifier  (See OLSSON Fig. 4: MME3 in list 4 or Fig. 3: MME3 in list 2 [0082]: the identity of the backup MME and the identity of the MME where the UE was registered at the time of failure) identifies, to the access device, terminals in the terminal group  (See OLSSON Fig. 3: UE3 and UE4 in list 2), and 
(See OLSSON Fig. 1. [0033]: SGSNs--of an SGSN Pool--and MMEs--of an MME Pool as part of normal S4 and S11 signalling--provide the SGW with information about: . . . at which node in the pool the UE is registered)
NOTE: Also See [0016]: The SGW is adapted for storing a list of user entities, indicating for a given user entity, in which MME, the corresponding user entity context in question is registered.
NOTE: Also See Session request message from MME3 to SGW (See Fig. 6: step 018, [0084]).
wherein the first group identifier indicates that the terminals in the terminal group are served by the first mobility management entity before the failure occurs in the first mobility management entity. (See OLSSON Fig. 4. [0054]: of an MME Pool . . . at which node in the pool the UE is registered.  NOTE: the list 2 of Fig. 3 discloses UE 3 registered with MME 3)
See OLSSON Fig. 3, [0044] the SGW holds a list 2 for a given MME pool, which list comprises information regarding in which particular MMEs given registered UE contexts can be found as well as in which MMEs, i.e. back-up MMEs, duplicate UE 
contexts can found as well as which MMEs are available.


Re: Claims 8 and 17
OLSSON discloses obtaining, by the access device (See OLSSON Fig. 7: SGW), a first group identifier (See OLSSON Fig. 3: MME3 in list 2) of a first terminal group to which a second terminal served by the first mobility management entity belongs (See OLSSON Fig. 4. [0054]: of an MME Pool . . . at which node in the pool the UE is registered.  NOTE: the list 2 of Fig. 3 discloses UE 4 registered with MME 3. NOTE: the list 2 of Fig. 3 discloses UE 4 registered with MME 3) and 
(See OLSSON Fig. 1. [0033]: SGSNs--of an SGSN Pool--and MMEs--of an MME Pool as part of normal S4 and S11 signalling--provide the SGW with information about: . . . at which node in the pool the UE is registered)
sending, by the access device, a second message related to the second terminal to a third mobility management entity based on the first group identifier when the failure  occurs in the first mobility management entity, wherein a second context of the second terminal exists in the third mobility management entity.  
NOTE: See the rejection of Claim 1.  It is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modifiy the method in Figs. 6 and 7 to apply for UE 4 using MME 2 as a back up MME (instead of MME 1) since back up MME is constantly updated ((See OLSSON [0014] [0035] [0044] [0048] [0074] [0075] [0084] [0090] [0103])
OLSSON does not appear to explicitly disclose a second group identifier of a second terminal group
In a similar endeavor, Qian discloses a second group identifier (See Qian Col 3, lines 40-44: (16) each MME is assigned three MME codes) of a second terminal group (See Qian to which a second terminal served by the first mobility management entity belongs
(See Qian Col 3, lines 40-44: (16) FIG. 2 takes the architecture of FIG. 1 and applies an MME pool 200 that involves four MME nodes (MME1, MME2, MME3, MME4) that is utilized as follows.  With (N=4) nodes, each MME is assigned three MME codes)
The motivation for the combination is given by Qian which improves processing speed. 

Re: Claim 10
OLSSON in view of Qian and CHO discloses a communications system, comprising: an access device (See Qian Figs. 4 and 5, eNodeBs)configured to: 
receive, from a first mobility management entity, a first indication before a failure occurs in the first mobility management entity, wherein the first indication indicates that when the failure occurs in the first mobility management entity, a first terminal in a terminal group identified by a first group identifier is served by a second mobility management entity, and wherein a context of the first terminal exists in the second mobility management entity;
receive a message related to the first terminal, wherein the message comprises the first group identifier of the terminal group to which the first terminal belongs; and 
send the message based on the first group identifier when the failure occurs in the first mobility management entity; and 
the second mobility management entity configured to receive the message from the access device. 
NOTE: See the rejection of Claim 1.

Re: Claims 11 and 22
OLSSON in view of Qian and CHO discloses wherein the communications system further comprises the first mobility management entity, (See OLSSON Fig. 6: MME 3)
wherein the first mobility management entity is configured to send, to the second mobility management entity  (See OLSSON Fig. 6: MME 1), a context of the first terminal, (See OLSSON Fig. 6, step 022. [0076] duplicate context, DPL_CTXT_UE3)
(See OLSSON Fig. 6, step 022. [0076] MME_3 moreover, transmits the duplicate context, DPL_CTXT_UE3, to the appointed back-up MME, which according to function F is found to be MME_1 for the given UE, UE_3, message 022, denoted duplicate context)
wherein the first terminal is served by the first mobility management entity, and
(See OLSSON Fig. 6 step 018 and 020 [0074]: informs the SGW . . . by means of create session request message 018 [0075] The SGW responds with a create session response message)
NOTE: See the list 2 of Fig. 3 discloses UE 3 registered with MME 3.
wherein the second mobility management entity is configured to receive the context of the first terminal from the first mobility management entity.  
(See OLSSON Fig. 6, step 022. [0076] MME_3 moreover, transmits the duplicate context, DPL_CTXT_UE3, to the appointed back-up MME, which according to function F is found to be MME_1 for the given UE, UE_3, message 022, denoted duplicate context)

Re: Claims 26, 27, 30, and 33
OLSSON in view of Qian and CHO discloses wherein the message is a non-access stratum (NAS) message. 
 (See CHO [0243] The transmission message may include a UE ID IE field indicating a UE ID for identifying the terminal, a Direct data NAS IE field containing the low-latency service data to be transmitted to the MME, and a data information field indicating information on the second data)

The motivation for the combination is given by CHO which improves communication session by mainitaining continuity and provides compatibility for standarad network such as UMTS and LTE.

Re: Claim 28
OLSSON in view of Qian and CHO discloses an access device  (See Qian Figs. 4 and 5, eNodeBs), comprising: 
at least one processor; and a non-transitory computer computer-readable storage medium coupled to the at least one processor and configured to store instructions for execution by the at least one processor such that when executed, cause the access device to: 
(See Qian Col. 10, lines 37-40: (52) aspects may be implemented using instructions stored on a machine-readable medium (software), which if executed by a processor, would cause the processor to perform a method to carry out implementations of the present application)
receive, from a first mobility management entity, a first indication before a failure occurs in the first mobility management entity, wherein the first indication indicates that when the failure occurs in the first mobility management entity, a first terminal in a terminal group identified by a first group identifier is served by a second mobility management entity, and wherein a context of the first terminal exists in the second mobility management entity; 6Atty. Docket: 4747-27300 (85498228US06) 
receive a message related to the first terminal, wherein the message comprises the first group identifier of the terminal group to which the first terminal belongs; and
send the message to the second mobility management entity based on the first group identifier when the failure occurs in the first mobility management entity.  
NOTE: See the rejection of Claim 1.

Re: Claim 31
OLSSON in view of Qian and CHO discloses a communication method, comprising: 
receiving, by an access device from a first mobility management entity, a first indication before a failure occurs in the first mobility management entity, wherein the first indication indicates that when the failure occurs in the first mobility management entity, a first terminal in a terminal group identified by a first group identifier is served by a second mobility management entity, and wherein a context of the first terminal exists in the second mobility management entity; 
receiving, by the access device, a message related to the first terminal, wherein the message comprises the first group identifier of the terminal group to which the first terminal belongs; and 7Atty. Docket: 4747-27300 (85498228US06) 
sending, by the access device, the message to the second mobility management entity based on the first group identifier when the failure occurs in the first mobility management entity.  
NOTE: See the rejection of Claim 1.


Claims 21, 23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over OLSSON in view of Qian and CHO as applied to Claims 1, 10, and 31 above, and further in view of Schliwa-Bertling (US 20180049024 A1)

Re: Claims 21, 23, and 34
OLSSON in view of Qian and CHO discloses wherein the first group identifier is a mobility management function identifier as mentioned above.
OLSSON in view of Eswara does not appear to explicitly disclose a globally unique access and mobility management function identifier (GUAMI).
In a similar endeavor, Schliwa-Bertling discloses a globally unique access and mobility management function identifier (GUAMI).
(See Schliwa-Bertling [0019]: the connected eNBs will start to transmit a new information element in broadcast system information identifying the affected/failed MMES.  The information element may contain: alt1 (List of) Global Unique Mobility Management Entity Identifiers (GUMMEIs) of the Failure MME)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLSSON in view of Qian and CHO invention by employing the teaching as taught by Schliwa-Bertling to provide the said limitation.  The motivation for the combination is given by Schliwa-Bertling which improves implementation of the method and applicability (easier implementation due to use of standard identifier).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644